Citation Nr: 0934525	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-03 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the RO 
in Milwaukee, Wisconsin, which denied service connection for 
a bilateral hearing loss disability. 


FINDING OF FACT

The evidence does not show that the Veteran's bilateral 
hearing loss disability had its onset in service, manifested 
within one year of service separation, or is otherwise 
related to his active military service. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for a bilateral hearing loss disability, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in December 2006 fully 
addressed all necessary notice elements under the VCAA and 
was sent prior to the initial rating decision in this matter.  
The letter informed the Veteran of what evidence was required 
to substantiate the claim, and of the Veteran's and VA's 
respective duties for obtaining such evidence.  The Board 
concludes that the duty to notify has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule has 
been rescinded by the Secretary.  See 73 Fed. Reg. 23353 
(final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 
30, 2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran's private 
medical records have also been obtained to the extent 
possible.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  The Board concludes that 
the duty to assist has been satisfied with respect to 
obtaining the Veteran's medical and service treatment 
records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
examination in April 2007.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
Veteran's claims file, including the medical records 
contained therein, and provides a complete rationale for the 
opinion stated, relying on and citing to the clinical 
findings made on examination.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination has been met.  See 38 C.F.R. § 3.159(c) (4).  

Further examination or opinion is not needed on the bilateral 
hearing loss claim because the preponderance of the evidence 
shows that the claimed disability may not be associated with 
the Veteran's military service.  This is discussed in more 
detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (Fed. Cir. 2007).






II. Service Connection

The Veteran contends that he is entitled to service 
connection for a bilateral hearing loss disability resulting 
from acoustic trauma in service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for organic 
diseases of the nervous system, such as sensorineural hearing 
loss, may be established on a presumptive basis by showing 
that the disease manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
C.F.R. §§ 3.307(d). 

Here, there is no evidence showing that the Veteran's hearing 
loss manifested to a compensable degree within the applicable 
time period.  The earliest record reflecting treatment for 
hearing loss is dated in December 1997, which is over twenty-
five years since the Veteran's separation from service in 
September 1970.  Moreover, the Veteran does not allege that 
his hearing loss disability manifested within one year of 
service.  In his October 2006 claim, the Veteran indicated 
that his hearing loss disability did not begin until 1995, 
and that he did not seek treatment for it until 1997.  Thus, 
the Veteran cannot benefit from this statutory presumption.  
See id.   

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the first Hickson element, the Veteran must show that 
he has a current hearing loss disability.  Impaired hearing 
will be considered to be a disability under the laws 
administered by VA when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).  The Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory 
thresholds set forth in 38 C.F.R. § 3.385 establish when 
hearing loss is severe enough to be service connected.  
Hensley at 159.

The Board is satisfied with the evidence of a current 
disability.  In April 2007, the Veteran underwent a VA 
examination in connection with this claim.  The examiner 
diagnosed the Veteran with mild to severe flat sensorineural 
hearing loss.  The audiological examination in this record 
shows puretone thresholds, in decibels, as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
70
70
LEFT
40
45
50
70
70

The Veteran's speech recognition scores, based on the 
Maryland CNC Word List, were 86 percent for both ears.  The 
audiogram demonstrates that the Veteran has a current hearing 
loss disability in both ears.  The Veteran had puretone 
thresholds of 40 decibels or more in the right ear at all 
relevant frequencies, and puretone thresholds of 40 decibels 
or more in the left ear at all relevant frequencies.  
Moreover, the Veteran's speech recognition scores were below 
94 percent in both ears.  Thus, the Veteran's hearing loss 
qualifies as a current disability under 38 C.F.R. § 3.385 for 
both ears.  

Under the second Hickson element, the Veteran must establish 
in-service incurrence of a disease or injury.  Where a 
veteran is seeking service connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by the 
veteran's service record, the official history of each 
organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).  When an injury is 
incurred in combat, satisfactory lay or other evidence will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  Service 
connection for a combat-related injury may be based on lay 
statements alone, but the Veteran must still demonstrate a 
current disability and a nexus to service, as to both of 
which competent medical evidence is generally required.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Here, the Veteran's DD 214 shows that the Veteran served in 
Vietnam and was awarded the combat medal badge, which 
establishes that he was involved in combat operations.  
Accordingly, the Board finds that the Veteran was exposed to 
loud noise and sustained some acoustic trauma in the service.  
See id.  

Under the third Hickson element, the Veteran must still 
demonstrate that his current hearing loss disability stems 
from his in-service noise exposure.  See Hickson, 12 Vet. 
App. at 253; Beausoleil v. Brown, 8 Vet. App. at 464.  The 
Board is mindful of the Veteran's claim that his current 
hearing loss disability stems from his in-service noise 
exposure.  The Veteran can attest to factual matters of which 
he has first-hand knowledge; for example, he is competent to 
report that he experiences certain symptoms.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469- 470 (1994).  However, the 
Veteran, as a lay person, does not have the requisite medical 
knowledge or training to be capable of diagnosing any medical 
disorder or rendering an opinion as to the cause or etiology 
of any current disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Therefore, he cannot provide a 
competent opinion regarding the cause of his hearing loss.

The Board has reviewed the Veteran's service treatment 
records and post-service medical records.  The Veteran's 
service treatment records are negative for diagnoses, 
treatment, or complaints of hearing loss.  In his February 
1969 separation from service examination, the Veteran's ears, 
including auditory acuity, were indicated to be normal.  The 
audiogram reflected in this examination showed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Under Hensley, the threshold for normal hearing is from 0 to 
20 decibels.  See Hensley, 5 Vet. App. at 157.  Thus, the 
audiogram shows that the Veteran's hearing was normal at 
separation.  

In his October 2006 claim, the Veteran indicated that his 
hearing loss disability began in 1995, and that he was first 
treated for it in 1997.  

A December 3, 1997 private treatment record is the earliest 
medical evidence of the Veteran's hearing loss, which bears 
out the Veteran's statement that he was not treated for 
hearing loss until 1997.  This record reflects that a hearing 
aid evaluation was recommended for the Veteran. 

A December 17, 1997 private hearing aid evaluation and 
consultation report reflects that the Veteran had a history 
of military noise exposure.  However, it does not indicate 
that the Veteran's noise exposure in the military was in fact 
the cause of his current hearing loss.  A bare transcription 
of lay history reported by the Veteran, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence simply because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Thus, the Board cannot accept this record as 
evidence of a nexus to service, since nowhere does it reflect 
an audiologist's opinion regarding the etiology of the 
Veteran's hearing loss. 

A private treatment record reflecting a summary of services 
rendered to the Veteran from December 1998 to December 2004 
shows repeated adjustments made to the Veteran's hearing 
aids. 

A February 2003 private treatment record shows that the 
Veteran had moderate to severe hearing loss. 

In April 2007, the Veteran underwent a VA examination in 
connection with this claim.  The examiner found that the 
Veteran had mild to severe flat sensorineural hearing loss 
based on the test results.  The examiner stated that the 
Veteran's service treatment records show that his hearing was 
within normal limits at induction and discharge.  The 
examiner further stated that hearing loss due to acoustic 
trauma or high noise exposure occurs at the time of the 
incident and is not delayed in onset.  Thus, the examiner 
concluded that the Veteran's hearing loss had its onset after 
service.  

VA medical records dated in March and April 2008 reflect 
ongoing treatment for the Veteran's hearing loss, such as 
fitting the Veteran with appropriate hearing aids. 

In February 2009, the Veteran's representative submitted a 
statement in which he refers to an opinion rendered by a 
physician in a different claim.  According to the Veteran's 
representative, in that opinion, which is not of record, the 
examiner stated that "hearing loss is a result of previous 
exposure and may not be recognized for many years."  If this 
statement were of record, it would be analogous to a 
treatise.  The Court has held that such evidence is usually 
insufficient unless it is specific to the facts of the 
Veteran's case.  Sacks v. West, 11 Vet. App. 314, 317 (1998); 
Beausoleil v. Brown, 8 Vet. App. at 463.  Thus, the Board 
would give little weight to this opinion as it is not based 
on the facts of the case at hand.  Moreover, as discussed 
above, an opinion grounded in the facts of the Veteran's case 
was provided in the May 2007 VA examination, finding that the 
Veteran's hearing loss was not due to noise exposure.  This 
opinion, specific to the facts at hand, greatly outweighs the 
general statement referred to by the Veteran's 
representative.  

Taking into account all of the evidence of record, the Board 
does not find that the Veteran's hearing loss is related to 
service.  While he was exposed to noise while serving in the 
military, his hearing loss did not manifest in service.  
Moreover, there is no medical evidence reflecting diagnoses, 
treatment, or complaints of hearing loss until December 1997, 
which is over twenty-five years since the Veteran's 
separation from service in 1970.  The Veteran does not allege 
that he has had hearing loss ever since the service.  Indeed, 
the Veteran indicated in his October 2006 claim that his 
hearing loss disability did not begin until 1995, which is a 
quarter of a century since his separation from service.  This 
long period without any mention of the Veteran's hearing loss 
tends to preclude a finding of continuity between the 
Veteran's current hearing loss disability and his in-service 
noise exposure; it thus weighs heavily against the Veteran's 
claim.  See Maxson, supra.  Significantly, in the May 2007 VA 
examination, the VA examiner found that the Veteran's hearing 
loss is not related to service, as hearing loss due to 
acoustic trauma would manifest around the time of the noise 
exposure.  Thus, the Board finds that the preponderance of 
the evidence is against a finding that the Veteran's current 
hearing loss disability is related to service. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a bilateral hearing loss disability must be 
denied.  See Hickson, supra; 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied. 




____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


